Writ of error here is to a judgment in favor of the plaintiff entered in the Circuit Court of the Eleventh Judicial Circuit of Florida, which judgment was for the sum of $2,500.00.
The suit was based upon the claim of the plaintiff for damages because of injuries received by reason of the collision between defendant's bus and a street car, on which plaintiff was a passenger, and which collision and injury it was alleged was caused by the negligent operation of the bus by defendant through its agents and servant.
We have carefully considered the record in the light of the splendid briefs prepared and submitted to us by counsel for the respective parties with the result that we find no reversible error.
Mr. JUSTICE WHITFIELD and Mr. Justice BUFORD are of the opinion that the amount of the judgment appears to be excessive and that a remittitur of $1,000.00 should be required as a condition to affirmance of the judgment.
The judgment is therefore affirmed.
DAVIS, C. J., and WHITFIELD, ELLIS, BROWN and BUFORD, J. J., concur. *Page 667